Exhibit 10.2

PerkinElmer, Inc.

Restricted Stock Agreement under 2005 Incentive Plan

 

This AGREEMENT made as of the __ day of (month), 200X, between PerkinElmer,
Inc., a Massachusetts corporation (the “Company”), and ____________________ (the
“Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

  1. Grant of Shares.

(a) Grant. The Company shall issue to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2005 Incentive Plan
(the “Plan”), __________ shares (the “Shares”) of common stock, $1.00 par value
per share, of the Company (“Common Stock”). The Company shall issue to the
Participant one or more certificates in the name of the Participant for that
number of Shares issued to the Participant. The Participant agrees that the
Shares shall be subject to vesting as set forth in Section 2 of this Agreement
and the restrictions on transfer set forth in Section 3 of this Agreement.

(b) Forfeiture. If the Participant ceases to be employed by the Company for any
reason or no reason, with or without cause, before the Shares vest, the Shares
shall be immediately forfeited to the Company in exchange for $.001 per Share.
Notwithstanding anything herein to the contrary, if the Shares do not vest on or
before the occurrence of one or more of the events set forth in Section 2, the
Shares shall automatically be forfeited to the Company in exchange for $.001 per
Share.

(c) Deferral. The Participant may within 30 days of the date hereof make an
irrevocable election to exchange any Shares for an account balance under the
Company’s Deferred Compensation Plan, denominated in units equal in value to the
value of the Shares and distributable only in shares of Common Stock at the time
designated by the Participant at the time of such election; provided, however,
that such units shall be subject to the vesting provisions of Section 2 of this
Agreement. Such account balance shall be reduced to $.001 per share with respect
to any unvested share units if the Participant ceases to be employed by the
Company for any reason or no reason, with or without cause, before such share
units vest pursuant to Section 2 of this Agreement.

2.     Vesting. Provided that the Participant remains employed by the Company on
the occurrence of the following events or date(s), the Shares will become
exercisable (“vest”) as to:

(a) 33% of the original number of Shares upon achievement of earnings per share
(EPS) of the Company equal to or greater than $_____ on or before the last day
of the Company’s 200X fiscal year;

(b) as to an additional 33% of the original number of Shares upon achievement of
earnings per share (EPS) of the Company equal to or greater than $_____ on or
before the last day of the Company’s 200X fiscal year;

 



--------------------------------------------------------------------------------

(c) as to the remaining 34% of the original number of Shares upon achievement of
earnings per share (EPS) of the Company equal to or greater than $____ on or
before the last day of the Company’s 200X fiscal year;

(d) EPS is defined in Exhibit A. Notwithstanding the above, the Compensation and
Benefits Committee, may, in its sole discretion determine that the vesting
criteria have been met;

(e) 100% of any remaining unvested Shares upon the death or permanent disability
of the Participant on or before the last day of the Company’s 200X fiscal year.
The Participant shall be deemed to be permanently disabled if he has been unable
to perform his duties for the Company for a six consecutive month period and if
he is entitled to long-term disability benefits under the Company’s long term
disability plan, as determined by the long term disability carrier; or

(f) 100% of any remaining unvested Shares upon the occurrence of a Change in
Control on or before the last day of the Company’s 200X fiscal year. For
purposes of this Agreement, a “Change in Control” means an event or occurrence
set forth in one or more of paragraphs (i) to (iv) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but that is specifically exempted under another such subsection):

(i) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (A) the then-outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), none of the following
acquisitions of Outstanding Company Common Stock or Outstanding Company Voting
Securities shall constitute a Change in Control: (I) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion,
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (II) any
acquisition by the Company, (III) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (IV) any acquisition by any corporation pursuant
to a transaction which complies with clauses (A) and (B) of paragraph (ii) of
this Section 2(f);

(ii) Such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (A) who is a member of the Board on the
date of the execution of this Agreement, or (B) who was nominated or elected
subsequent to such date by at least a majority of the

 

2



--------------------------------------------------------------------------------

directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (B) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board;

(iii) The consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (A) all or
substantially all of the individuals or entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the surviving,
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
indirectly through one or more other entities) (such resulting or acquiring
corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; and (B) no Person beneficially owns,
directly or indirectly, 20% or more of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company. Absent a determination
otherwise by the Committee, the Participant must be employed through the vesting
date to be entitled to the Shares.

 

  3. Restrictions on Transfer.

(a) The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, that are unvested, except that the
Participant may transfer such Shares (i) to or for the benefit of any spouse,
children, parents, uncles, aunts, siblings, grandchildren and any other
relatives approved by the Board of Directors (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such Shares shall remain subject to
this Agreement (including without limitation the restrictions on transfer set
forth in this Section 3) and such permitted transferee shall, as a condition to
such transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement,
(ii) as part of the sale of all or

 

3



--------------------------------------------------------------------------------

substantially all of the shares of capital stock of the Company (including
pursuant to a merger or consolidation), or (iii) to the Company in exchange for
an account balance under the Company’s Deferred Compensation Plan subject to the
terms set forth in Section 1 of this Agreement.

(b) The Company shall not be required (i) to transfer on its books any of the
Shares which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.

 

  4. Restrictive Legends.

All certificates representing Shares shall have affixed thereto legends in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

“The shares of stock represented by this certificate are subject to restrictions
on transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his predecessor in
interest), and such Agreement is available for inspection without charge at the
office of the Clerk of the corporation.”

5.     Provisions of the Plan This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.

 

  6. Adjustments for Stock Splits, Stock Dividends, Etc.

(a) If from time to time during the term of this Agreement, there is any stock
split-up, reverse stock split, stock dividend, stock distribution,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization event or other reclassification of the
Common Stock of the Company, or any distribution to holders of Common Stock
other than a normal cash dividend, then any and all new, substituted or
additional securities to which the Participant is entitled by reason of his
ownership of the Shares shall be immediately considered unvested to the extent
that the Shares in respect of which such new, substituted or additional
securities are received were unvested at the time of receipt of such new,
substituted or additional securities, and shall be subject to the restrictions
on transfer and other provisions of this Agreement to the same extent as such
unvested Shares.

(b) If the Shares are converted into or exchanged for, or stockholders of the
Company receive by reason of any distribution in total or partial liquidation,
securities of another corporation, or other property (including cash), pursuant
to any merger of the Company or acquisition of its assets, other than one that
constitutes a Change in Control for the purposes of Section 2 of this Agreement,
then the rights of the Company under this Agreement shall inure to the benefit
of the Company’s successor and this Agreement shall apply to the securities or
other property received upon such conversion, exchange or distribution in the
same manner and to the same extent as to the Shares.

 

4



--------------------------------------------------------------------------------

  7. Withholding Taxes; Section 83(b) Election.

(a) The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state, local, or foreign taxes of any kind required by law to be withheld with
respect to the vesting of the Shares.

(b) The Participant will satisfy the tax withholding obligation due on each date
on which Shares vest hereunder through the automatic forfeiture to the Company
of Shares scheduled to vest on such date. Accordingly the Participant hereby
instructs the Company to take whatever action is necessary or advisable such
that, with no further action by the Participant, on date on which Shares vest
hereunder, Shares are automatically forfeited to the Company on such date with a
value equal to the Company’s minimum statutory withholding obligations, based on
the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that result from the vesting of Shares on such date
hereunder, with the value of one Share for such purpose being equal to the
closing price of the Company’s common stock on the trading day preceding the
vesting date.

(c) As of the date hereof, the Participant is not aware of any material
nonpublic information about the Company or its common stock. The Participant has
entered into the commitments described in Section 7(b) in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b5-1 under the
Securities Exchange Act of 1934. It is the intention of the Participant that
Section 7(b) comply with the requirements of Rule 10b5-1(c)(1) under the
Securities Exchange Act of 1934, and Section 7(b) shall be interpreted to comply
with the requirements of such rule.

(d) The Participant acknowledges and agrees that he may not make an election
under Section 83(b) of the Internal Revenue Code with respect to the Shares. The
Participant has reviewed with the Participant’s own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

 

  8. Miscellaneous.

(a) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or purchasing shares hereunder) and satisfying the other terms and
conditions set forth in Section 2. The Participant further acknowledges and
agrees that the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this

 

5



--------------------------------------------------------------------------------

Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 8(e).

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts
without regard to any applicable conflicts of laws.

(j) Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read and understands this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.

(k) Delivery of Certificates. The Participant authorizes the Company, on his
behalf, to hold the Shares on book entry until the date on which the Shares
vest.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PERKINELMER, INC. By:    

Name:

Title:

Address:

  PARTICIPANT  

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Earnings Per Share

(a) Earnings Per Share (EPS) shall mean post-tax earnings per common share on a
GAAP basis for the applicable fiscal year determined on a fully diluted basis as
reported in the Company’s annual consolidated financial statements, except that
EPS shall be computed disregarding option expense, amortization of intangibles,
and LTIP expense, adjusted as hereinafter described.

(b) If any of the following events occurs after the end of the Company’s 200X
fiscal year, then in each fiscal year in which any such event directly affects
post-tax earnings per share, including the 200X fiscal year, a corresponding
adjustment shall be made to arrive at EPS for such year:

 

  (1) Any common stock split or common stock dividend, common stock subdivision
or reclassification.

 

  (2) Any change in accounting principles or Company accounting practices.

 

  (3) Any change in laws, regulations or interpretations thereof.

 

  (4) Any items of a non-recurring nature, as evidenced by their exclusion from
adjusted earnings in the Company’s reported quarterly financial statements.

 

  (5) Any extraordinary item, determined under generally accepted accounting
principles.

(c) In the event of acquisitions, divestitures, or other growth or improvement
initiatives, the Board of Directors may adjust the vesting targets (as defined
in Section 2) as it deems appropriate to take account of the impact on EPS.

 

8